                     Case 1:20-cv-00989-TNM Document 15 Filed 04/27/20 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA

          JANI-KING INTERNATIONAL, INC.,                           )
          a corporation organized under                            )
          the laws of the State of Texas,                          )
                                                                   )
          JANI-KING FRANCHISING, INC.,                             )
          a corporation organized under                            )
          the laws of the State of Texas,                          )
                                                                   )
          OHIO SERVICES-CLE, LLC                                   )
          dba JANI-KING OF CLEVELAND,                              )
          a limited liability company organized                    )
          under the laws of the State of Ohio,                     )
                                                                   )
                     and                                           )
                                                                   )
          A AND A ENTERPRISES, LLC                                 ) Case No.: 1:20-CV-00989 (TNM)
          dba JANI-KING,                                           )
          a limited liability company organized under the          )
          laws of the State of Mississippi,                        )
                                                                   )
                                  Plaintiffs,                      )
                                                                   )
                     v.                                            )
                                                                   )
          UNITED STATES SMALL BUSINESS                             )
          ADMINISTRATION,                                          )
                                                                   )
                     and
                                                                   )
          JOVITA CARRANZA,                                         )
          in her official capacity as Administrator of the         )
          United States Small Business Administration,             )
                                                                   )
                                  Defendants                       )


         CERTIFICATE REQUIRED BY FRCP 7.1 AND LCvR 26.1 OF THE LOCAL RULES OF
              THE UNITED STATES DISTRICT FOR THE DISTRICT OF COLUMBIA

                 I, the undersigned counsel of record for Plaintiffs, pursuant to Rule 7.1 of the Federal Rules of

        Civil Procedure and Rule 26.1 of the Local Civil Rules for the U.S. District Court for the District of

        Columbia (“LCvR”), certify that to the best of my knowledge and belief, the following are parent



4844-8768-0187.1 2
                     Case 1:20-cv-00989-TNM Document 15 Filed 04/27/20 Page 2 of 2



        companies, subsidiaries or affiliates of Plaintiff A and A Enterprises, LLC which have any outstanding

        securities in the hands of the public: There is nothing to report under Rule 7.1 of the Federal Rules

        of Civil Procedure and LCvR Rule 26.1 To the best of undersigned counsel’s knowledge, no

        publicly held company owns ten percent or more of the stock of Plaintiff A and A Enterprises,

        LLC. These representations are made so that judges of this Court can determine the need for

        recusal.

        Dated: April 27, 2020                             Respectfully submitted,

                                                          JANI-KING INTERNATIONAL, INC.;
                                                          JANI-KING FRANCHISING, INC.;
                                                          OHIO SERVICES–CLE, LLC
                                                          dba JANI-KING OF CLEVELAND, and
                                                          A AND A ENTERPRISES LLC
                                                          dba JANI-KING

                                                          By: /s/ Michael J. Lockerby
                                                                              Counsel

                                                          Michael J. Lockerby (D.C. Bar No. 502987)
                                                          Frank S. Murray, Jr. (D.C. Bar No. 1142916)
                                                          Jack G. Haake (D.C. Bar No. 1024798)
                                                          FOLEY & LARDNER LLP
                                                          Washington Harbour
                                                          3000 K Street, N.W., Sixth Floor
                                                          Washington, D.C. 20007-5143
                                                          (202) 672-5300
                                                          (202) 672-5399 (fax)

                                                          Peter L. Loh (pro hac vice to be filed)
                                                          FOLEY & LARDNER LLP
                                                          2021 McKinney Avenue, Suite 1600
                                                          Dallas, Texas 75201
                                                          (214) 999-3000
                                                          (214) 999-4667 (fax)

                                                          Counsel for Plaintiffs,
                                                          Jani-King International, Inc.,
                                                          Jani-King Franchising, Inc.,
                                                          Ohio Services–CLE, LLC
                                                          dba Jani-King of Cleveland, and
                                                          A and A Enterprises, LLC dba Jani-King

                                                          2
4844-8768-0187.1 2
